UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1538



ROMALLUS O. MURPHY; DAVID M. DANSBY, JR.,

                                                       Appellants,

          and


VEAMAREA COBLE,

                                                         Plaintiff,

          versus


THE CHARLOTTE MECKLENBURG HOSPITAL AUTHORITY,

                                              Defendant - Appellee,

          and


CAROLINAS HEALTH SYSTEMS, INCORPORATED,

                                                         Defendant.



                             No. 01-1539



JAMES A. DICKENS,

                                                         Appellant,

          versus
VEAMAREA COBLE,

                                            Plaintiff - Appellee,

          and


THE CHARLOTTE MECKLENBURG HOSPITAL AUTHORITY,

                                            Defendant - Appellee,

          and


CAROLINAS HEATH SYSTEMS, INCORPORATED,

                                                       Defendant.



                           No. 01-1540



VEAMAREA COBLE,

                                           Plaintiff - Appellant,

          versus


THE CHARLOTTE MECKLENBURG HOSPITAL AUTHORITY,

                                            Defendant - Appellee,

          and


CAROLINAS HEATH SYSTEMS, INCORPORATED,

                                                       Defendant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Carl Horn, III, Chief
Magistrate Judge. (CA-99-236-3-H)


                                2
Submitted:   September 21, 2001        Decided:   November 6, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veamarea Coble, Appellant Pro Se. Romallus O. Murphy, Greensboro,
North Carolina; David M. Dansby, Jr., Greensboro, North Carolina;
James Antone Dickens, Jr., LAW OFFICES OF JAMES A. DICKENS,
Greensboro, North Carolina, for Appellants.     David Lee Terry,
Robert Blakeney Meyer, MCGUIREWOODS, L.L.P., Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  3
PER CURIAM:

     Romallus O. Murphy, David M. Dansby, Jr., James A. Dickens,

and Veamarea Coble appeal from the magistrate judge’s order grant-

ing in part Defendant’s motion for attorneys’ fees and costs in

this employment discrimination action.*   We have reviewed the rec-

ord and the magistrate judge’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

Coble v. Charlotte Mecklenburg Hosp. Auth., No. CA-99-236-3-H

(W.D.N.C. filed Mar. 13, 2001; entered Mar. 15, 2001).

     To the extent that Coble seeks to appeal the magistrate

judge’s previous order granting Defendant’s motion for summary

judgment on her complaint, we find that Coble’s notice of appeal as

to that order was not timely filed.   Parties are accorded thirty

days after the entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”    Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

     The magistrate judge’s order was entered on the docket on

December 7, 2000; therefore, it was incumbent upon Coble to file


     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                4
her notice of appeal within thirty days of the court’s order, i.e,

January 8, 2001.    Coble did not file her notice of appeal until

April 12, 2001.    We therefore dismiss her appeal as to that order

for lack of jurisdiction.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  5